The opinion of the court was delivered by
Rowell, J.
The plaintiff claims recovery on two grounds only: (1) That defendant’s son assigned to defendant only what he and his team earned, and that in receiving all that was due'his son from the company, defendant received what plaintiff had earned, which, never having been assigned to the defendant, was really plaintiff’s money in defendant’s hands, for which this action will lie; and (2), that relying on defendant’s promi e that plaintiff should have his pay when defendant collected the balance due his son from the company, plaintiff forebore to sue the son and trustee the company and thus collect his debt.
Neither of these grounds are tenable. As to the first, there was no privity between the plaintiff and the company. The company owed him nothing and had no money in its hands belonging to him. Its contract was with defendant’s son alone, and the money that the defendant received from it was the son’s *420money and not the plaintiff’s. Plaintiff’s claim was an ordinary ■debt against the son, and the fact that he earned some of the money that the company owed the son did not make it his money nor give him any interest in it that the law can take cognisance of.
As to the second ground, it is enough to say that it does not appear that the plaintiff forebore to sue the son and trustee the «company by reason of the defendant’s promise that he should have his pay in the event named.
Judgment affirmed.